Title: To Benjamin Franklin from Vergennes, 29 October 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 29 8bre 1779.
J’ai reçu, M, la lettre de Mrs. John et William Alexander que vous m’avez fait l’honneur de m’addresser Le 24. de ce mois; je l’ay fait passer à M. de Sartine, afin qu’il puisse mettre sous les yeux du Roi et de Son Conseil les moyens de defense des Sr. Alexander, lorsqu’il fera le raport de la reqte. de M. Walpole: ne doutez pas, M, que la discution dont il sagît ne soit jugée d’après les règles de la plus parfaite équité./

M. franklin

